UNITED STATES DISTRICT COURT                                                                  FILE~
                                                                                           IN CLERl(S OF Fi~~
EASTERN DISTRICT OF NEW YORK                                                           US DISTRICT COUR1 :. 17 N.Y.
-----------------------------------------------------------------------X
                                                                                   .I *       APR O9 2019        *
LUNAN FAN,
                                                                                   I BROOKLYN OFFICE
                          Plaintiff,
                                                                           DECISION & ORDER
                 v.                                                        l 7-CV-6963 (W~K)

JENNY & RICHARD'S INC., SHIRLEY'S PLACE, INC., :
ZUO YAO GAO, and "JOHN" LIU,

                          Defendants.

-----------------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On November 29, 2017, Lu Nan Fan (''Plaintiff') filed a complaint against defendants
                                                                                   I




Jenny & Richard's Inc., Shirley's Place, Inc., Zuo Yao Gao, and "John" Lui (collectively,
                                                                               I




"Defendants") for failure to pay minimum and overtime wages pursuant to the Fair Labor
                                                                               I




Standards Act, 29 U.S.C. § 201 et seq., and New York Labor Law ('rYLL") § 650 et seq.;

violations of New York's spread-of-hours provision, see N.Y. Comp. Codes R. & Regs. Tit. 12 §
                                                                               I




146-1 :6; failure to reimburse expenses relating to too ls of the trade,   tee 29 C.F.R. § 531.3 5; and
failure to provide wage notices and statements under NYLL'sWage [heft Prevention Act, N.Y.

Lab. Law §§ 19 5(1 )(a), 195(3 ).      See Complaint (Nov. 29, 20 I 7), ECr No. 1. Plaintiff brought a
motion for default judgment on August 21, 2018. ECF No. 21. The Court subsequently referred
                                                                           I




the motion to Chief Magistrate Judge Roanne L. Mann for an inquest to determine and
                                                                           i




recommend appropriate damages, including attorney's fees and costt ECF No. 25.
                                                                           I




        On February 22, 2019, Judge Mann filed a Report and Recommendation recommending

"that the District Court ( 1) sua sponte dismiss the claims against defendant Gao, on account of
                                                                           I

ineffective service of process; (2) grant a default judgment against defendant Jenny & Richard's



                                                        1
in the amount of$12,000.08 ... and (3) grant default judgment agatst defendants Liu and

Shirley's Place, jointly and severally, in the amount of $40,326.92 . ~ .." Report and
                                                                             I




Recommendation at 38-39, ECF No. 30. In addition, Judge Mann rdcommended awarding, as
                                                                             I




against Jenny & Richard's, prejudgment interest on $2,266.50, in anlamount to be calculated by

the Clerk of Court, by multiplying $0.56 by the number of days from September 10, 2015 until
                                                                             I

the day final judgment is entered, and also awarding, as against Liu rd Shirley's Place,jointly

and severally, prejudgment interest on $12,844.50, calculated at the daily rate of $3.17 from

February 8, 2016 until the day final judgment is entered, in addition to post-judgment interest at

the rate set forth in 28 U .S.C. § 1961. Id. The Report and Recommendation recounted the

parties' history; analyzed Plaintiff's claims and damages submissioJs; calculated the appropriate
                                                                         I




interest, fees, and costs; and ultimately concluded Plaintiff was enti1ed to damages. Objections

to the Report and Recommendation were required to be filed by March 11, 2019. Id. at 39. No

objections have been filed, and the time to do so has passed.        I
       The Court reviews a Report and Recommendation for clear error when no objections
                                                                         I
have been filed. See Covey v. Simonton, 481 F. Supp. 2d 224,226 (p.D.N.Y. 2007) (Garaufis,

J.). We find no such error here. The Court therefore adopts the Re~ort and Recommendation of

Chief Magistrate Judge Mann in its entirety. Accordingly, it is hereby ordered that Plaintiffs be

awarded damages, as well as interest, in accordance with the Repo~ and Recommendation.

                                                                     I




                                                     SO ORDERED.



                                                                   s/WFK


Dated: April 4, 2019
       Brooklyn, New York



                                                2
